Case 2:19-cv-02874-PKC-VMS Document5 Filed 05/16/19 Page 1 of 2 PagelD #: 62

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

xX
JOSE GARCIA
Plaintiff,
Vv.
SHELLPOINT MORTGAGE SERVICING, LLC AFFIDAVIT OF SERVICE
Defendant.
xX

 

STATE OF NEW YORK _ )
COUNTY OF NASSAU ) S.S.:

Amanda Bauer, being sworn, says: I am not a party to the action, am over 18 years of age
and doing business from Woodbury, New York.

On May 16, 2019, I served the enclosed summons and complaint, along with the exhibits,
via Federal Express and ECF to the Defendant’s registered agent for service at:

Shellpoint Capital LLC
140 East 45" Street, 37" Floor
New York, NY 10017

By depositing a true copy thereof enclosed in a post-paid wrapper, in an official depository under
the exclusive care and custody of Federal Express within New York State, addressed to each of
the above at the last known address set forth after each name.

/s/ Amanda Bauer
Amanda Bauer

Sworn to before me this 16"
Day of May 2019

/s/ Jaime Rivera LIC# 01R16339327
Jaime Rivera
NOTARY PUBLIC, NEW YORK
Case 2:19-cv-02874-PKC-VMS Document5 Filed 05/16/19 Page 2 of 2 PagelD #: 63

Package

Express US Alrbill we ALYys 24k) “YA1G IBN. 0200

 

 

 

4 Express Package Service *Tomost locations Packages up to 150 Ibs,

 

     

I From Please print and press hard. ~~ i —— — —— : eee
. . ' : { oo! i | | ee i For packages over 150ibs, use the
r= | sire FC 4G- ORL - 3 itera
earn 5 Ne et Ne - - , 7 ——— .
Posi ee
Sender's a LG 96 Fi
‘edEx First Overnight FedEx 20a AM.
Name ive) Phone 6 2 a ia Earliest next business Toy delivery to select O FedEx ZDay AM.
locations, Friday shipments wil be delvered on Saturday Delivery NOT available,

Monday upless Saturday Delivery is selected,

Priority Overnight FedEx 2Day

   
  
  

 

Company Next business moming.” Friday shipments will ba Second busied aftemoon.* Thursday shipments.
delivered on Monday unless Saturday Delivery will ba delivered on Monday uniess Saturday
is selected. Delivery is selected,

Adres Cross ork Dave NM. Suk 21D 6 fgsemecgenon [7 fab baress Saver
Dapt/Fioor/Sute/Room Saturday Delivery NOT avaiiabte, Saturday Devery| NOT available.
cy UICX odlbuny OO i

 

 

 

_ a FedEx Envelope* FedEx Pak* FedEx FedEx Other
‘ Your Internal Billing Reference wae C C) Box C) Tube C
First 24 characters will appear on invoice. Pe EE ete
| To 6 Special Handling and Delivery Signature Options Foes moy apoty. see the Fedtx Service Guide.
Recipients .
‘ Sat
Name Phone { ) CO HOT urd lay Del Feat Standard Overnight FedEx 2Day A.M., or FedEx Express Saver.

 

Indirect Signature

et
/ jo Signature Required Direct Signature
compan) | Po we C Crpithek LLC (a Resstho beeen [7] soneoneatopenssaaoss [7] fgeauriadaa ae

 

 

 

 

 

 

obtaining a signatura for delivery. may sign for delivery, address may sign for dalivery. For
Hold Weekday . . . residential dativeries ory.
. +h . : Fodéx location xu ay Does this shipment contain dangerous goods?
Address f REQUIRED. dveraght able (or c oe a bon ust be eben ee
We cannot deliver to P.O, boxes or PQ. ZIP codes. }epL/Floor/Svite/Roor . D
hi Ica
Hold i Saturday Cie of As pocat ached on of Sha Declaration im Dales SUUN TEAS an Xk
HHRED, fucaitable ONLY tos :
Address Cie fedixh riorty 2 Oy ictions apply for dangerous goods — see tha current FedEx Service Guide. Cl Cargo Aircraft Only
Use this fine for the HOLD location address of for continuation of your shipping address. Ex

 

 

7 Payment Bilfto:
We Your Ic State ey ZIP L OO e [———— Enter Fax Aset Noor CroditCard No, below, —__

nder
a EER cin [[] Recipient  (_] Third Party  (_] CreditCard [7] CashyCheck
FadEx Acct No. Be.
Creda Card No, Dew

TotalPackages —‘ Total Weight Total Declared Valuet

fos, § 0
Tour Hability is limited 10 US$100 untess you declare a higher value. See back for details. By using this airbill you
agree ta the service conditions on tho back of this airbill and in the current FadEx Sarvice Guida, including terms y yy
that fimit ous liability.
Rev. Data 3/15 « Part #187002 * ©2012-2015 FedEx » PRINTED IN U.S.A. RADA 00/00

 
